DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims

Claims 1-20 are presented for examination in this application No. 17/190,573 filed on 03/03/2021. Claims 1, 12 and 20 are independent. 
Examiner notes
 (A). Examiner interpreted “type of detection” as validity detection object per paragraph 0006 and “level of coefficient” as level of priority/classification per paragraph 0034 which have been recited in claims 1, and 12.
(B). Drawings submitted on 04/03/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2021 and 03/29/2022 were filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.

Foreign - Priority    
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Chinese patent application no. 202010935252.9 on 09/08/2020. Examiner further acknowledged that receiving electronics copy of Chinese patent application. Accordingly, the foreign priority filing date is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to claim 4, the limitation states that "the detection object is the first object". Based on the claim tree, this would imply that there exist a singular object – the first object, that appears to test itself and updates its own attribute information which the recited functionality is unclear in how such is accomplished. Thus, the breadth of the claim limitations when all interpreted together regarding – acquiring, testing updating and determining limitations in regards to the “test result”,  “type” and “level of coefficient”, are confusing, unclear and appear to contradict with one object. Thus, the claim is indefinite and unclear. Claims 5-8 depend on claim 4 and have the same deficiency.
As to claim 6, which depend of claim 5. The claim 5 user operation comprises any one operation and no type involve. However, claim 6 cites update both i.e. updating the type and the level of coefficient. Thus, the claim is indefinite and unclear. 
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id. (Cohn, 438 F.2d at 993).
Applicant must amend the claim to particularly point out and distinctly claim the subject matter which Applicant regards as the invention, as expressly required by 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

As to Independent Claim 1. A data processing method, comprising: 
acquiring attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: 
a level coefficient of the detection object and a validity of the detection object;
testing a tested object by the detection object according to the type of the detection object to obtain a test result, 
wherein the test result comprises first abnormal information detected in the tested object; and 
updating the attribute information of the detection object according to the test result.
Under step 2A, the claims define a data processing method, thus, we move to step 2A, Prong 1.
Under Prong 1, the claim recites multiple limitations that recite an abstract idea. The limitations “acquiring attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: 
a level coefficient of the detection object and a validity of the detection object;”, recites a mental process / method of organizing human activity since “acquiring attribute information of a detection object” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion can be done by user / human. The limitation “testing a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object.” The BRI of these limitations requires performing by an user (human), specifically “testing” which requires a “generic system/apparatus”, “obtain a test result”, and “abnormal information”. Therefore, since the BRI of the claim requires test, obtain abnormal result, the limitation is directed to a certain method of organizing human activity concept which is a judicial exception that is not patent eligible.  Additionally, the limitations “attribute information, detecting object, update” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion.	
Under Prong 2, the additional elements detection object by a generic apparatus to: 
cause the at least one processor to: acquire attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: a level coefficient of the detection object and a validity of the detection object; test a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object; and update the attribute information of the detection object according to the test result” are not indicative of integration into a practical application.  The above limitations merely recites generic computer components to carry out or apply the judicial exception.  MPEP 2106.05(f).  The limitations “acquiring attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: a level coefficient of the detection object and a validity of the detection object; test a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object; and update the attribute information of the detection object according to the test result.” are mere data gathering which the courts have identified as nothing more than insignificant extra solution activity.  See MPEP 2106.05(g).  
Under step 2B, the additional elements do not amount to significantly more than the abstract idea.  As stated above, the claimed invention merely recites generic computer components for carrying out or applying the abstract idea.  Furthermore, the courts have recognized that mere data gathering, such as those defined in the claim, are well-understood, routine, and convention computer functions which cannot serve as an inventive concept according to MPEP 21.06.05(d).

As to Independent Claim 12, An electronic device, comprising: 
10at least one processor; and 
a memory communicatively connected with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, to cause the at least one processor to: 
acquire attribute information of a detection object, wherein the attribute information 15comprises a type of the detection object and at least one of the following: 
a level coefficient of the detection object and a validity of the detection object;
test a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object; and 
20update the attribute information of the detection object according to the test result.
Under step 2A, the claims define a data processing with an electronic device, thus, we move to step 2A, Prong 1.

Under Prong 1, the claim recites multiple limitations that recite an abstract idea. The limitations “acquire attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: 
a level coefficient of the detection object and a validity of the detection object;”, recites a mental process / method of organizing human activity since “acquire attribute information of a detection object” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion can be done by user / human. The limitation “testing a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object.” The BRI of these limitations requires performing by an user (human), specifically “testing” which requires “a generic system/apparatus”, “obtain a test result”, and “abnormal information”. Therefore, since the BRI of the claim requires test, obtain abnormal result, the limitation is directed to a certain method of organizing human activity concept which is a judicial exception that is not patent eligible.  Additionally, the limitations “attribute information, detecting object, update” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion.	

Under Prong 2, the additional elements “An electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor;” and “wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, to cause the at least one processor to cause the at least one processor to: 

cause the at least one processor to: acquire attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: a level coefficient of the detection object and a validity of the detection object; test a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object; and update the attribute information of the detection object according to the test result” are not indicative of integration into a practical application.  The limitations “An electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor” merely recites generic computer components to carry out or apply the judicial exception.  MPEP 2106.05(f).  The limitations “acquire attribute information of a detection object, wherein the attribute information comprises a type of the detection object and at least one of the following: a level coefficient of the detection object and a validity of the detection object; test a tested object by the detection object according to the type of the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object; and update the attribute information of the detection object according to the test result.” are mere data gathering which the courts have identified as nothing more than insignificant extra solution activity.  See MPEP 2106.05(g).  
Under step 2B, the additional elements do not amount to significantly more than the abstract idea.  As stated above, the claimed invention merely recites generic computer components for carrying out or applying the abstract idea.  Furthermore, the courts have recognized that mere data gathering, such as those defined in the claim, are well-understood, routine, and convention computer functions which cannot serve as an inventive concept according to MPEP 21.06.05(d).

As to Independent Claim 20 is not patent eligible for the same reasons given for claim 1, wherein “A data processing method, comprising: acquiring attribute information of a detection object; testing a tested object by the detection object to obtain a test result, wherein the test result comprises first abnormal information detected in the tested object; and updating the attribute information of the detection object according to the test result.” is merely a generic computer component for applying the abstract idea, thus fails to integrate the judicial exception into a practical application, nor an inventive concept.

Claims 2, 4, 9, 10, 13, 15, and 16-17 fail to recite any limitations that integrate the judicial exception of claims 1 and 12 into a practical application nor amounts to significantly more than the abstract idea but recite data that is being gathered, e.g. insignificant activity under prong 2 of the analysis of claims 1 and 12. Since these claim limitations recite insignificant activity, thus they fail to integrate the judicial exception into a practical application nor amount to significantly more than the abstract idea as explained in the rejection of claims 1 and 12. 

Claims 3, 5-8, 11-12, 14, and 18-19 fail to recite any limitations that integrate the judicial exception of claims 1 and 12 into a practical application nor amounts to significantly more than the abstract idea but recite data that is being gathered, analyzed, updated validity e.g. insignificant activity under prong 2 of the analysis of claims 1 and 12. Since these claim limitations recite insignificant activity, thus they fail to integrate the judicial exception into a practical application nor amount to significantly more than the abstract idea as explained in the rejection of claims 1 and 12. 

For the above reasons, the claims of this application are not patentable under 35 USC 101.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being obvious over Basshi et al. (US 11,068,387 B1) in view of D’Alterio et al. (US 2013/0151906 A1).

As to claim 1, Bakshi discloses a data processing method, comprising: 
acquiring attribute information of a detection object, wherein the attribute information comprises a type of the detection object (at col. 4, ll. 65—col. 5, ll. 7, the modules 208 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types. In one implementation, the modules 208 may include an executing module 212, a receiving module 214, a determining module 216, a classifying module 218, a recommending module 220, a recording module 222, and other modules 224. The other modules 224 may include programs or coded instructions that supplement applications and functions of the system 102. The modules 208 described herein may be implemented as software modules that may be executed in the cloud-based computing environment of the system 102. Further at col. 6, ll. 26-53 discloses type of detection, table 2 mentions about type of input parameters, features of the input parameters, and the meaning of the input parameters applicable for the machine learning models. ABLE 2 Type Feature Meaning Dependent STATUS “FAIL” means true Variable failure and “PASS” means false failure Platform PLATFORM_ID Platforms used to run the test Failure Catalog EXCEPTION Specific events to disrupt the execution of the program Failure FAILURE DETAIL Error detection during Description executing the script) and at least one of the following: a level coefficient of the detection object and a validity of the detection object (col. 8, ll. 1-11, the worker profile may contain historical information about test cases executed by the worker. The historical information may comprise number of test case executions, number of failed executions, results of the test cases, feedback on the test cases, details on validation points and the like. It may be noted that the historical information may be used by the system 102 to predict at least one of the true failure, the false failure, the true pass and the false pass. It may also be noted that mistakes performed by the workers may also result in an incorrect classification of the test case execution results. Further, see col. 6,  table 1, col. x, 7, ll. 41-48, col. 9, ll.56-col.10, ll. 11);
testing a tested object by the detection object according to the type of the detection object to obtain a test result (col. 8, ll. 12-26, receiving [i.e. obtaining] the actual result, the determining module 216 determines a probability of the actual result being either the true failure or the false failure. The probability may be determined [i.e. detecting] based on one of the predefined rules, the machine learning models, and the aggregation of the predefined rules and the machine learning models. It must be noted that the probability is determined in real time without any human intervention. Furthermore, the classifying module 218 classifies the actual result as one of the true failure or the false failure based on the probability. It may be noted that the actual result may be classified as the true failure when the probability is more than a predefined threshold value. Similarly, the actual result may be classified as the false failure when the probability is less than the predefined threshold value. Further, see col. 8, ll. 34-67 and, col. 11, ll. 35--59), 

Bakshi does not explicitly disclose the test result comprises first abnormal information detected in the tested object and updating the attribute information of the detection object according to the test result.

However, D’Alterio discloses wherein the test result comprises first abnormal information (“unexpected outcome”) detected in the tested object (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases); and 
updating (“change”) the attribute information of the detection object according to the test result (test case [TC] 4 and 9 changed/ updated, at pars. 0040-0061, a suspicion attribute of each failed test case is retrieved. The suspicion attribute [i.e. attribute/value] indicates a change to software components of the software product that have been exercised by the failed test case since a previous execution thereof …  when the previous execution of the failed test case has failed as well, or a non-regressed value otherwise (when the previous execution of the failed test case instead has passed). In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their regression attributes: … Each failed test case is then classified according to the corresponding suspicion attribute, change attribute and regression attribute).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the test result comprises first abnormal information detected in the tested object and updating the attribute information of the detection object according to the test result, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute (see, abstract of D’Alterio)

As to claim 2, Bakshi discloses the method according wherein the testing a tested object by the detection object according to the type of the detection object to obtain a test result comprises:
determining the tested object according to the type of the detection (“validity detection”) object (col. 10-11, ll. 62-col. 12 of ll. 6, FIG. 6, the layout 600 displays the defect 506 page. The reviewer may be prompted to create the defect by providing a summary 602, a component 604, priority 606, a video proof 608, steps to reproduce 610, validation points 612. The reviewer further may choose to select either a previous 614 or a next 616. … FIG. 7, the layout 700 displays the review 508 page. The review page comprises sections like the recommendation 702 and the defect 712. The recommendation section comprises the test case 704, status 708, the system recommendation 706, and test case needs update 710. The defect sections comprises summary 714 … ); and 
testing the tested object by the detection object to obtain the test result (col. 8, ll. 12-26, receiving [i.e. obtaining] the actual result, the determining module 216 determines a probability of the actual result being either the true failure or the false failure. The probability may be determined [i.e. detecting] based on one of the predefined rules, the machine learning models, and the aggregation of the predefined rules and the machine learning models. It must be noted that the probability is determined in real time without any human intervention. Furthermore, the classifying module 218 classifies the actual result as one of the true failure or the false failure based on the probability. It may be noted that the actual result may be classified as the true failure when the probability is more than a predefined threshold value. Similarly, the actual result may be classified as the false failure when the probability is less than the predefined threshold value. Further, see col. 8, ll. 34-67 and, col. 11, ll. 35--59

As to claim 3, Bakshi discloses the method according wherein if the type of the detection object is an online type, then the tested object is a first object or a second object, wherein the first object is any to-be-tested object (col. 7, ll. 58-col. 8 of ll. 11, … Each worker is a user performing the testing on the software. The at least two workers may test the software by using a remote access to the software. The crowdsource test case may analyze at least one of a worker profile, the history of test case execution, a worker conflict, a screenshot comparison, a worker input error, the customer environment, and the modified test case or the release notes. The worker profile may contain historical information about test cases executed by the worker. The historical information may comprise number of test case executions … . Examiner note: only type interpreted the detection object used by a user to test the tested object per applicant’s originally filed spec paragraph 0034) and 

Further D’Alterio discloses the second object is an abnormal object (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the second object is an abnormal object, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute (see, abstract of D’Alterio)

As to claim 4, Bakshi discloses the method according wherein the detection object (“validation object”) is the first object (col. 10-11, ll. 62-col. 12 of ll. 6, FIG. 6, the layout 600 displays the defect 506 page. The reviewer may be prompted to create the defect by providing a summary 602, a component 604, priority 606, a video proof 608, steps to reproduce 610, validation points 612. The reviewer further may choose to select either a previous 614 or a next 616. … FIG. 7, the layout 700 displays the review 508 page. The review page comprises sections like the recommendation 702 and the defect 712. The recommendation section comprises the test case 704, status 708, the system recommendation 706, and test case needs update 710. The defect sections comprises summary 714 … ); and
updating at least one of the type and the level coefficient of the detection object according to the user operation. ( At col. 7, ll. 58-col. 8 of ll. 11, … Each worker is a user performing the testing on the software. The at least two workers may test the software by using a remote access to the software. The crowdsource test case may analyze at least one of a worker profile, the history of test case execution, a worker conflict, a screenshot comparison, a worker input error, the customer environment, and the modified test case or the release notes. The worker profile may contain historical information about test cases executed by the worker. The historical information may comprise number of test case executions … . Further, see col. 10-11, ll. 62-col. 12 of ll. 6, FIG. 6). 
 	
Further, D’Alterio discloses the updating (“changing”) the attribute information of the detection object according to the test result comprises (test case [TC] 4 and 9 changed/ updated, at pars. 0040-0061, a suspicion attribute of each failed test case is retrieved. The suspicion attribute indicates a change to software components of the software product that have been exercised by the failed test case since a previous execution thereof …  when the previous execution of the failed test case has failed as well, or a non-regressed value otherwise (when the previous execution of the failed test case instead has passed). In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their regression attributes: … Each failed test case is then classified according to the corresponding suspicion attribute, change attribute and regression attribute): 
acquiring a user operation corresponding to the first abnormal information (“unexpected outcome”) (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the updating the attribute information of the detection object according to the test result comprises acquiring a user operation corresponding to the first abnormal information, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute (see, abstract of D’Alterio)

As to claim 5, D’Alterio discloses the method wherein the user operation comprises any one of the following operations: 
a repair operation corresponding to the first abnormal information (The repair/fix procedure perform until all test cases i.e. TC1-TC9 passed. In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their change/repair attributes. The steps describe in paragraphs 0027-0061, … when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases (for example, listed in a corresponding test report). … Each failed test case is then classified according to the corresponding suspicion attribute, change [i.e. repair] attribute and regression attribute.);  
an operation indicating misreporting of the first abnormal information (when know input insert the operation indicating misreporting. At par. 0050, “…  The regression attribute indicates a regression of the failed test case since the previous execution thereof; for example, the regression attribute may have a regressed value when the previous execution of the failed test case has failed as well, or a non-regressed value otherwise (when the previous execution of the failed test case instead has passed). In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their regression attributes:”); and 
an operation indicating repair-free of the first abnormal information (test cases TC1, TC3 and TC4 failed describe at pars 0030-0034. However, In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their change attributes describe and next test shows test cases passed [i.e. repair-free, at pars. 0103-0107, TC1-TC4: passed ).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include a repair operation corresponding to the first abnormal information an 
operation indicating misreporting of the first abnormal information and an operation indicating repair-free of the first abnormal information test, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute to make repair free (see, abstract of D’Alterio)

As to claim 9, Bakshi discloses the method wherein the tested object is the second object (col. 10-11, ll. 62-col. 12 of ll. 6, FIG. 6, the layout 600 displays the defect 506 page. The reviewer may be prompted to create the defect by providing a summary 602, a component 604, priority 606, a video proof 608, steps to reproduce 610, validation points 612. The reviewer further may choose to select either a previous 614 or a next 616. … FIG. 7, the layout 700 displays the review 508 page. The review page comprises sections like the recommendation 702 and the defect 712. The recommendation section comprises the test case 704, status 708, the system recommendation 706, and test case needs update 710. The defect sections comprises summary 714 … . . Examiner note: a plurality of test cases herein tested object is the second object, see col. 8, ll. 27-45); and
updating at least one of the level coefficient and the type of the detection object according to the updated validity of the detection object. (col. 8, ll. 1-11, the worker profile may contain historical information about test cases executed by the worker. The historical information may comprise number of test case executions, number of failed executions, results of the test cases, feedback on the test cases, details on validation points and the like. It may be noted that the historical information may be used by the system 102 to predict at least one of the true failure, the false failure, the true pass and the false pass. It may also be noted that mistakes performed by the workers may also result in an incorrect classification of the test case execution results. Further, see col. 6, table 1, col. 7, ll. 41-48, col. 9, ll.56-col.10, ll. 11. Examiner note: level of detection is based on type)

Further, D’Alterio discloses the updating (“changing”) the attribute information of the detection object according to the test result comprises (test case [TC] 4 and 9 changed/ updated, at pars. 0040-0061, a suspicion attribute of each failed test case is retrieved. The suspicion attribute indicates a change to software components of the software product that have been exercised by the failed test case since a previous execution thereof …  when the previous execution of the failed test case has failed as well, or a non-regressed value otherwise (when the previous execution of the failed test case instead has passed). In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their regression attributes: … Each failed test case is then classified according to the corresponding suspicion attribute, change attribute and regression attribute):  
acquiring second abnormal information of the second object, wherein the second abnormal information is marked abnormal information for the second object (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases. Examiner note: the test case comprise with plurality of test cases i.e. TC1 … TC9 and each case comprise with first , second … n object) and
 updating (test case [TC] 4 and 9 changed/ updated, at pars. 0040-0061) the validity of the detection object according to the first abnormal information and the second abnormal information (par. 0121, analyzing a test of a software program; the test may be of any type (for example, a functional test, a validation [i.e. whether abnormal] test or a quality test) and it may be executed in any way (even manually); moreover, the software program may be of any type (for example, a tool, a web service, an operating system, and the like). The software product comprises a plurality of software components (of any type--for example, functions, classes, methods, procedures). The test comprises a plurality of test cases (in any number), each one for exercising a set of (one or more) corresponding exercised software components (determined in any way--for example, by setting them manually when the test case is created or changed …. ),  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the updating the attribute information of the detection object according to the test result comprises: acquiring second abnormal information of the second object, wherein the second abnormal information is marked abnormal information for the second object updating the validity of the detection object according to the first abnormal information and the second abnormal information, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute to make repair free (see, abstract of D’Alterio)

As to claim 10, Bakshi discloses the method wherein if the type of the detection object is an offline type, the tested object is a second object (col. 8, ll. 12-67, … the determining module 216 determines a probability of the actual result being either the true failure or the false failure. The probability may be determined based on one of the predefined rules, the machine learning models, and the aggregation of the predefined rules and the machine learning models. It must be noted that the probability is determined in real time without any human intervention. Furthermore, the classifying module 218 classifies the actual result as one of the true failure or the false failure based on the probability. It may be noted that the actual result may be classified as the true failure when the probability is more than a predefined threshold value. Similarly, the actual result may be classified as the false failure when the probability is less than the predefined threshold value. Examiner Note: The test comprises with plurality of tests and each test has its threshold level i.e. first to n number), and 

D’Alterio discloses the second object is an abnormal object (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases. Examiner note: the test case is plurality of test cases and an abnormal object TC3 which test case result with failed i.e. abnormal).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the second object is an abnormal object, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute (see, abstract of D’Alterio)

As to claim 11, Bakshi discloses the method wherein the updating the attribute information of the detection object according to the test result comprises:
updating the type of the detection object if the updated validity of the detection object is greater than or equal to a fifth threshold (col. 8, ll. 12-67, … the determining module 216 determines a probability of the actual result being either the true failure or the false failure. The probability may be determined based on one of the predefined rules, the machine learning models, and the aggregation of the predefined rules and the machine learning models. It must be noted that the probability is determined in real time without any human intervention. Furthermore, the classifying module 218 classifies the actual result as one of the true failure or the false failure based on the probability. It may be noted that the actual result may be classified as the true failure when the probability is more than a predefined threshold value. Similarly, the actual result may be classified as the false failure when the probability is less than the predefined threshold value. Examiner Note: The test comprises with plurality of tests and each test has its threshold level i.e. first to n number; see also col. 7, lines 5-36).
 
D’Alterio discloses acquiring third abnormal information of the second object, wherein the third abnormal information is marked abnormal information for the second object (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases. Examiner note: the test case comprise with plurality of test cases i.e. TC1 … TC9 and each case comprise with first , second … n object); 
updating (test case [TC] 4 and 9 changed/ updated, at pars. 0040-0061) the validity of the detection object according to the first abnormal information and the third abnormal information (par. 0121, analyzing a test of a software program; the test may be of any type (for example, a functional test, a validation [i.e. whether abnormal] test or a quality test) and it may be executed in any way (even manually); moreover, the software program may be of any type (for example, a tool, a web service, an operating system, and the like). The software product comprises a plurality of software components (of any type--for example, functions, classes, methods, procedures). The test comprises a plurality of test cases (in any number), each one for exercising a set of (one or more) corresponding exercised software components (determined in any way--for example, by setting them manually when the test case is created or changed …. );

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include acquiring third abnormal information of the second object, wherein the third abnormal information is marked abnormal information for the second object updating the validity of the detection object according to the first abnormal information and the third abnormal information, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute to make repair free (see, abstract of D’Alterio)

As to claim 12, Bakshi-D’Alterio discloses an electronic device, comprising: 
at least one processor (Bakshi at Fig. 2, elements 202, 206 and col. 2, ll. 1-5); and 
a memory communicatively connected with the at least one processor (Bakshi at Fig. 2, element 202, 206 and col. 2, ll. 1-5);
wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, to cause the at least one processor to (Bakshi at Fig. 2, element 202, 206 and col. 4, ll. 30-41): 
For remaining limitations see remarks regarding claim 1.

As to claim 13, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the system claim) recites substantially similar limitations to claim 9 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the system claim) recites substantially similar limitations to claim 10 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the system claim) recites substantially similar limitations to claim 11 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 19, Bakshi discloses a non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are configured to cause a computer to execute the method according to claim 1 (col. 2, ll. 6-33, ).

As to claim 20, Bakshi discloses a data processing method, comprising:
acquiring attribute information of a detection object (at col. 4, ll. 65—col. 5, ll. 7, the modules 208 include routines, programs, objects, components, data structures, etc., which perform particular tasks or implement particular abstract data types. In one implementation, the modules 208 may include an executing module 212, a receiving module 214, a determining module 216, a classifying module 218, a recommending module 220, a recording module 222, and other modules 224. The other modules 224 may include programs or coded instructions that supplement applications and functions of the system 102. The modules 208 described herein may be implemented as software modules that may be executed in the cloud-based computing environment of the system 102. Further at col. 6, ll. 26-43 discloses type of detection, table 2 mentions about type of input parameters, features of the input parameters, and the meaning of the input parameters applicable for the machine learning models. ABLE 2 Type Feature Meaning Dependent STATUS “FAIL” means true Variable failure and “PASS” means false failure Platform PLATFORM_ID Platforms used to run the test Failure Catalog EXCEPTION Specific events to disrupt the execution of the program Failure FAILURE DETAIL Error detection during Description executing the script); 
testing a tested object by the detection object to obtain a test result (col. 8, ll. 12-26, receiving [i.e. obtaining] the actual result, the determining module 216 determines a probability of the actual result being either the true failure or the false failure. The probability may be determined [i.e. detecting] based on one of the predefined rules, the machine learning models, and the aggregation of the predefined rules and the machine learning models. It must be noted that the probability is determined in real time without any human intervention. Furthermore, the classifying module 218 classifies the actual result as one of the true failure or the false failure based on the probability. It may be noted that the actual result may be classified as the true failure when the probability is more than a predefined threshold value. Similarly, the actual result may be classified as the false failure when the probability is less than the predefined threshold value. Further, see col. 8, ll. 34-67 and, col. 11, ll. 35--59),, 

Further, D’Alterio discloses wherein the test result comprises first abnormal information (“unexpected outcome”) detected in the tested object (par. 0027, …  analyze a test of a software product (for example, a large software application), which has been executed on the same or on a different data-processing system (for example, on a test network). The test comprises a bucket of test cases, each one for verifying a specific aspect of the software product; for this purpose, each test case comprises a set of instructions and an indication of an expected outcome of their application. Each execution of the test involves the execution of each one of its test cases (according to a corresponding test plan). For this purpose, the instructions of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases); and  
updating (“changing”) the attribute information of the detection object according to the test result (test case [TC] 4 and 9 changed/ updated, at pars. 0040-0061, a suspicion attribute of each failed test case is retrieved. The suspicion attribute indicates a change to software components of the software product that have been exercised by the failed test case since a previous execution thereof …  when the previous execution of the failed test case has failed as well, or a non-regressed value otherwise (when the previous execution of the failed test case instead has passed). In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their regression attributes: … Each failed test case is then classified according to the corresponding suspicion attribute, change attribute and regression attribute).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the test result comprises first abnormal information detected in the tested object and updating the attribute information of the detection object according to the test result, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute (see, abstract of D’Alterio)


Claims 6-8 are rejected under 35 U.S.C. 103 as being obvious over Basshi et al. (US 11,068,387 B1) in view of D’Alterio et al. (US 2013/0151906 A1) and further in view of Mukhopadhyay et al. (US 10,901,882 B1).

As to claim 6, D’Alterio discloses the method wherein the user operation is the repair operation corresponding to the first abnormal information (par. 0027, …. the instructions [i.e. operation] of the test case are applied to the software product, and an actual outcome thereof is registered. The execution of the test case has passed (and a result of this passed test case is set to a passed value) when the actual outcome of the test case matches its expected outcome; otherwise, the execution of the test case has failed (and a result of this failed test case is set to a failed value) when an unexpected [i.e. abnormal information] outcome is obtained … ; see also paragraph 0040; 0083-0125); and 
the updating (“change”) the type (“validate”) and the level coefficient (“level of severity”) of the detection object according to the user operation comprises (pars. 0071-0076, when the suspicion attribute has the non-suspect value (since none of its exercised software components has been changed) and the change attribute has the changed value (since the failed test case instead has been changed), this means that the new defect is likely to relate to an error that has been added to the failed test case; therefore, the failed test case is assigned to the medium severity class (like for the failed test case TC3). … the test report (240) is then changed by visually differentiating the failed test cases according to the corresponding classes. For example, if the display of text is black, it is possible to assign a red color (200) to the very high severity class (failed test cases TC4 and TC9), the orange color (210) to the high severity class (failed test case TC6), the yellow color (220) to the medium severity class (failed test case TC3), and the pale green color (230) to the low severity class (failed test case TC1 and TC7). Examine note: the validation test is a test type, see par. 0121; see also paragraph 0040; 0083-0125): 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi to include the method wherein the user operation is the repair operation corresponding to the first abnormal information and the updating the type and the level coefficient of the detection object according to the user operation comprises, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute to make repair free (see, abstract of D’Alterio)




Bakshi and D’Alterio does not explicitly disclose acquiring a repair rate corresponding to the repair operation increasing the level coefficient corresponding to the detection object when the repair rate is greater than or equal to a first threshold and  the level coefficient of the detection object is smaller than a second threshold.

However, Mukhopadhyay discloses acquiring a repair rate (“degree of change”) corresponding to the repair operation (col. 4, ll. 16-43, The test analysis data structure 109 can be a task-specific data structure, such as a database or a spreadsheet, logically relating information describing applications of the software platform under test 107 to provide a tool by which a test system can automatically and efficiently determine a test scope, resources, and duration. As illustrated in FIG. 1, the information obtained can include identifiers of the applications included in the software platform under test 107, quantities of user-interactions performed by the individual applications, identifications of applications including new functionality, identifications of applications having modified functionality, and a degree of change made to the individual applications …; see also col.10, lines 16-47 ); and
increasing the level coefficient corresponding to the detection object when the repair rate is greater than or equal to a first threshold and  the level coefficient of the detection object is smaller than a second threshold (col. 7, ll. 5-37, …. The automated test software 230 can also analyze the applications 231 in the software platform under test 107 to identify new functions and modified functions by comparing them with prior versions of the applications. Additionally, the automated test software 230 can analyze the program instructions of the applications 231 to identify dependencies between applications by determining other applications from which they receive information and to which they provide information. Based on the dependencies, the automated test software 230 can determine the degree of the changes to the applications. In some implementations, the automated test software 230 can determine the degree of changes based on whether the quantity of applications dependent on an application exceeds one or more threshold [i.e. first and second threshold]. For example, the automated test software 230 can determine the degree of changes to be small, medium, or large based on whether they affect less than or equal to three, more than three but less than 10, or greater than or equal to 10 applications, respectively; see also col. 11, line 40 – col. 12, line 60).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi and D’Alterio to include acquiring a repair rate corresponding to the repair operation increasing the level coefficient corresponding to the detection object when the repair rate is greater than or equal to a first threshold and  the level coefficient of the detection object is smaller than a second threshold, as disclosed by Mukhopadhyay, for the purpose of determining degrees of change to the applications and test scripts corresponding to the degrees of change (see, abstract of Mukhopadhyay)

As to claim 7, Bakshi discloses the method wherein the user operation is the operation indicating misreporting (“false fails”) of the first abnormal information (col. 7, ll. 27-36, … the new software release may result in modified test cases for testing. The modified test cases may always fail in an automation run. The modified test may therefore require updates over previous test cases/scripts written for the previous test cases. The analysis of the new software release may facilitate in identification of the false fails. The modified test cases may be the reason of the false fails); and 
the updating the type and the level coefficient of the detection object according to the user operation comprises (under the BRI the level coefficient is selecting type. At col. 7, ll. 58-col. 8 of ll. 11, … Each worker is a user performing the testing on the software. The at least two workers may test the software by using a remote access to the software. The crowdsource test case may analyze at least one of a worker profile, the history of test case execution, a worker conflict, a screenshot comparison, a worker input error, the customer environment, and the modified test case or the release notes. The worker profile may contain historical information about test cases executed by the worker. The historical information may comprise number of test case executions … . Further, see col. 10-11, ll. 62-col. 12 of ll. 6, FIG. 6):
determining an abnormality (“fault”) misreporting (“false failure”) rate according to the user operation (predetermine rule detect rate of misreporting rate describe at col. 1, ll. 49-col. 2 of ll. 5, a method for classifying a test case executed on a software is disclosed. Initially, a test case may be executed on a software. Further, an actual result of the execution of the test case may be received. Subsequently, a probability of the actual result being either a true failure or a false failure may be determined based on one of predefined rules [i.e. rule may detect rate of failure], machine learning models, and an aggregation of the predefined rules and the machine learning models. … recommended when the actual result is classified as the false failure until the actual result is classified as the true failure or a true pass. A feedback may be received from a reviewer on the classification. Finally, a deviation may be recorded between the classification and the feedback to classify results of subsequent test cases as true failures or false failures using an adaptive intelligence technique. In one aspect, the aforementioned method for classifying a test case executed on a software may be performed by a processor using programmed instructions stored in a memory);

As to claim 8, Bakshi discloses the method wherein the user operation is the operation indicating repair-free of the first abnormal information (the repair/fix procedure perform until all test cases i.e. TC1-TC9 passed. In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their change/repair attributes. The steps describe in paragraphs 0027-0061, … when an unexpected outcome is obtained (i.e., the actual outcome does not match the expected outcome, the software product has crashed, it has entered an endless loop or any other improper operating condition). A result of (the execution of) the test is defined by the results of all its test cases (for example, listed in a corresponding test report). … Each failed test case is then classified according to the corresponding suspicion attribute, change [i.e. repair] attribute and regression attribute); and 
the updating the type and the level coefficient of the detection object according to the user operation comprises  (under the BRI the level coefficient is selecting type. At col. 7, ll. 58-col. 8 of ll. 11, … Each worker is a user performing the testing on the software. The at least two workers may test the software by using a remote access to the software. The crowdsource test case may analyze at least one of a worker profile, the history of test case execution, a worker conflict, a screenshot comparison, a worker input error, the customer environment, and the modified test case or the release notes. The worker profile may contain historical information about test cases executed by the worker. The historical information may comprise number of test case executions … . Further, see col. 10-11, ll. 62-col. 12 of ll. 6, FIG. 6):
reducing the level coefficient of the detection object or updating the type of the detection object to an offline type when the repair-free rate is greater than or equal to a fourth threshold and reducing the level coefficient of the detection object or updating the type of the detection object to an offline type when the abnormality misreporting rate is greater than or equal to a third threshold (col. 8, ll. 12-26, … the determining module 216 determines a probability of the actual result being either the true failure or the false failure. The probability may be determined based on one of the predefined rules, the machine learning models, and the aggregation of the predefined rules and the machine learning models. It must be noted that the probability is determined in real time without any human intervention. Furthermore, the classifying module 218 classifies the actual result as one of the true failure or the false failure based on the probability. It may be noted that the actual result may be classified as the true failure when the probability is more than a predefined threshold value. Similarly, the actual result may be classified as the false failure when the probability is less than the predefined threshold value. Examiner Note: The test comprises with plurality of tests and each test has its threshold level i.e. first to n number).

Bakshi and Mukhopadhyay does not explicitly disclose determining a repair-free rate according to the user operation.

However, D’Alterio discloses determining a repair-free rate according to the user operation (test cases TC1, TC3 and TC4 failed describe at pars 0030-0034. However, In the specific scenario at issue, the failed test cases TC1,TC3,TC4,TC6,TC7,TC9 have the following values of their change attributes describe and next test shows test cases passed [i.e. repair-free, at pars. 0103-0107, TC1-TC4: passed]); and 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bakshi and Mukhopadhyay to include determining a repair-free rate according to the user operation, as disclosed by D’Alterio, for the purpose of retrieving a regression attribute of each failed test case indicative of a regression of the failed test case since the previous execution thereof, and classifying each failed test case into a plurality of disjoint classes according to the corresponding suspicion attribute, change attribute and regression attribute to make repair free (see, abstract of D’Alterio)




Contact Information
16.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199